 In theMatter of NORTHERN INDIANA PUBLIC SERVICE COMPANY, EM-PLOYERandINTERNATIONAL BROTIEERI-IOOD OF ELECTRICAL WORKERS,AFL, PETITIONERCaseNo. 13-RC-1145.-Decided September 8, 1950DECISION AND ORDERUpon a petition duly filed,a hearing was held beforeMorrisSlavney,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.,The re-quest of the Petitioner and the conditional request of the Employerfor oral argument are hereby denied as the record and briefs ade-quately present the positions of the parties.Upon the entire record in this case,the Board finds:1.The Employer is engaged in commerce within the meaningof the National Labor Relations Act.2.The labor organizations named claim to represent certain em-ployees of the Employer.,3.No question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning of Sec-tion 9(c) and Section 2 (6) 'and(7) of the Act,for the followingreasons:On September 23,-1949, the Employer and the Intervenor enteredinto an agreement effective from June 1, 1949, until May 31, 1951,and thereafter for successive annual periods unless otherwise termi-nated.This agreement is a bar to a present determination of repre-sentatives unless, as claimed by the Petitioner, article VII (4) of theagreement constitutes an illegal union-security provision which affords1District 50, United Mine Workers of America and its Local 12775 were permitted,over the objection of the Petitioner, to intervene jointly on the basis of existing con-tractualinterests notwithstanding their noncompliance with Section 9 (f), (g), and (h)of the Act. In asking that intervention be denied to District 50 and its Local, thePetitioner urges that the Board reverse its well-settled policy of allowing interventionin the circumstances here presented. (SeeAmerican Chain and Cable Co.,Case No.4-R-2752, issued February 17, ].948.)The Petitioner relies on the import of the opin-ions of the Supreme Court in the cases ofAmerican Communications Association, CIO,at at. v. Charles T. Douds,andUnited Steel Workers of America,et at.v.N.L. R. B.,339 U. S. 382, to the effect that Section 9 (f), (g), and (h) of the Act manifests con-gressionalintent to deny access to the facilities of the Board to noncomplying unionsin all circumstances.We see nothing in the foregoing cases to persuadeus to alter ourpolicy in this regard.91 NLRB No. 32.172 NORTHERN INDIAINTA PUBLIC' SERVICE COMPANY173preferential treatment in the hiring, retention, and promotion ofemployees to those who are members of District 50, contrary to Sec-tion 8 (a) (3) of the amended Act.2 The Petitioner urges furtherthat the mere existence of this provision acts as a restraint uponthose employees desiring to refrain from union activities within themeaning of the Act. In support of this contention, it is arguedthat any reasonable employee reading the clause in question would be-lieve that he was required to join the Union if lie wanted to be no-tified of a vacancy.Accordingly, the Petitioner contends that byreason of the illegality of such provision,3 the agreement cannot oper-ate as a bar to the present petition.The Employer and the Intervenordeny that the clause in question is illegal either as a matter of lawor fact and contend that the clause when construed in the light ofthe language of article VII (1) is clearly an agreement with respectto seniority.The clause in question provides as follows :When a vacancy occurs in any of the classifications contained inArticle XI, Schedule A, as a result of a death, discharge, resig-nation, pension or transfer to a classification not contained inArticle XI, Schedule A, or the adding of a classification to thebargaining unit, and the vacancy is to be filled, such vacancyshall be reported by the Company to the seven (7) DivisionalSecretary-Treasurers of the Local Union who shall notify theUnion membership who may bid for such vacancy. The namesof the employees who bid for such vacancy shall be delivered tothe office of the Manager of Industrial Relations at Hammondby a letter postmarked not later than fifteen (15) days from thedate shown on the letter reporting the vacancy.An employeeshall be selected for the vacancy from names of those who bidfor the job in accordance with the provisions of this Article,Paragraph 1 (a) or (b) provided such. employee qualifies for thejob.If no one qualifies among the employees who have bid, or ifno employees bid, then the Company may otherwise fill thevacancy.2Although the Petitioner argues that as a matter of law article VII (4) is an illegalunion-security provision,italso contends that certain aspects of the administration andapplication of the provision in question demonstrates the discriminatory nature of theclause.However, during the years in which this clause has been in effect no unfairlabor practice charge,challenging the validity of the practice under the clause has beenfiled,and such facts as the record contains clearly show that the clause has not oper-ated to the detriment of nonunion employees.Therefore,were we to dispose of theissue in this case on the basis of a practical construction of article VII (4),we shouldbe compelled to find against the contentions of the Petitioner.3SeeC. Hager£ SonsHinge Manufacturing Company,80 NLRB 163 ;American ExportLines, Inc.,81 NLRB 1370. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDParagraph 1 of article VII reads that "in promotions,increases ordecreases in the working force covered by this agreement, the principleof seniority shall govern ..."The Intervenor was first certified by the Board on October 21, 1943,.after a Board-directed election in which Local B-9 of the Inter-national Brotherhood of Electrical Workers participated.Upon certification, the Intervenor and the Employer entered into a collective:bargaining agreement effective until March 1, 1945.In article II ofthis agreement, entitled Union Security-Check-off, the parties pro-vided for a union shop and for individual checkoff authorizations.In article VII, entitled Seniority, the parties provided in paragraph(1) thereof, that seniority should be the governing principle in pro-motions, increases, or decreases in the working force. In the succeed-ing collective bargaining agreement executed in 1945, the partiesintroduced for the first time the clause dealing with vacancies asparagraph (4) of article VII.However, articles II and VII con-tinued substantially unchanged through a series of contracts untilAugust 30, 1948, when the parties, because of the intervention of the-Taft-Hartley Act, eliminated that part of article II dealing withthe union shop, but left untouched the provision with respect to check-off and all of article VII dealing with seniority.The current agree-ment of the parties is identical in all respects with their 1948.agreement.It is to be noted that article VII (4) does not in so many words.contain apromise on the part of the Employer to promote or trans-fer to vacancies occurring under the conditions of the article nonebut members of the Union.4 Nor in our opinion can the words bereasonably construed to imply such obligation.The only obligationto be inferred from the language used is that the Employer shall beobligated to notify the Union of the existence of vacancies occurringunder the prescribed conditions 5 and to select occupants for existingvacancies from among all employees who have applied for such jobs.The provision clearly requires the Employer to make such selectionupon the basis of seniority under the terms set forth in paragraaph(1) of article VII.Under the circumstances, we find that articleVII (4) is not a provision dealing with union security or with thepreferential treatment of those employees who are members of theUnion to the extent that it constitutes an illegal preference.Moreover, we do not regard the provision in question, under the construe4 Cf.American Export Lines,Inc., supra,footnote 3.-5New hiringsare not subjectto the provisionsof Article VII (4).The record showsthat the Employerhas complete discretion in this field. NORTHERN INDIANA PUBLIC SERVICECOMPANY175tiongiven above,as exercisingany restraint upon thoseemployees'desiring to refrain from union activitieswithin themeaning of theAct.Becausethe current contract is in all otherrespect sufficient toconstitutea bar to theproceeding,we shalldismiss thepetition filedherein 6ORDERUpon the basis of the entire record in this case and for the reasons.set forth above, the National Labor Relations Board orders that thepetition filed herein be, and it hereby is, dismissed.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.6SeeHerculesPowder Company, Inc.,90 NLRB 607.